


[paypalletterhead.jpg]
2211 North First Street
San Jose, CA 95131
paypal.com




July 29, 2015


John D. Rainey
c/o PayPal
2211 North First Street
San Jose, CA 95131


Dear John:


PayPal Holdings, Inc. (“PayPal” or the “Company”) is pleased to offer you the
exempt position of Senior Vice President, Chief financial Officer, reporting to
the Chief Executive Officer of PayPal, at a bi-weekly salary of $25,000.00,
which is equivalent to an annualized salary of $650,000.00. Your employment will
commence on August 24, 2015 or such earlier date as PayPal and you may agree
(referred to below as your “start date”).


Annual Employee Incentive Plan. You will be eligible to participate in the
Employee Incentive Plan (EIP) with an annual bonus based on individual
achievement as well as company performance. The annual bonus period is from
January 1 through December 31. Your target bonus for the EIP is 100% of your
annual base salary, pro-rated based on the eligible earnings paid while you are
employed in an EIP eligible position during the annual bonus period. There is no
guarantee any EIP bonus will be paid, and any actual bonus will be determined
after the end of the annual bonus period based on your eligible earnings as
defined in the EIP. To be eligible to receive any EIP bonus, you must be
employed on or before the first business day of the fourth quarter and you must
be employed on the date the bonus is paid. The payment of any bonus is at
PayPal’s sole and absolute discretion and subject to the terms and conditions of
the EIP. PayPal reserves the right, in its sole discretion, to amend, change or
cancel the EIP at any time.


Make-Good Cash Payments. In recognition of certain compensation that you will
not receive, or will forfeit, when you leave your current employer, you will be
entitled to receive the following payments, subject to the following terms:


(i) A lump sum cash payment of $2,650,000 (the “Bonus Make-good Payment”) in
recognition that your current employer is not expected to pay you an annual
bonus in respect of its current fiscal year. The Bonus Make-good Payment will
vest and be paid to you on or before February 28, 2016, subject to your
continued employment on the payment date (except as provided below);


(ii) A lump sum cash payment of $1,500,000 (the “2016 Equity Make-good Payment”)
in recognition of the value of the vesting of equity awards from your current
employer which will be forfeited. The 2016 Equity Make-good Payment will vest
and be paid to you on or before February 28, 2016, subject to your continued
employment on the payment date (except as provided below); and


(iii) A lump sum cash payment of $2,000,000 (the “2017 Equity Make-good
Payment”) in recognition of the value of the vesting of equity awards from your
current employer which will be forfeited. The 2017 Equity Make-good Payment will
vest and be paid to you on or before February 28, 2017, subject to your
continued employment on the payment date (except as provided below).


In the event that your employment terminates for reason of Cause (as defined
below) or you resign for reasons other than Good Reason and other than due to
your Disability (each as defined below) after the




--------------------------------------------------------------------------------




payment has been made and prior to the first anniversary of your start date,
each of the Bonus Make-good Payment and the 2016 Equity Make-good Payment is
fully refundable to the Company. If your employment terminates for reason of
Cause (as defined below) or you resign for reasons other than Good Reason and
other than due to your Disability (each as defined below) after the first
anniversary of your start date, but prior to the second anniversary of your
start date, your repayment obligation for each of the Bonus Make-good Payment
and the 2016 Equity Make-good Payment will be reduced by 1/24th for every full
month of active employment. No repayment would be required for termination on or
after two years of employment with the Company. You authorize the Company to
withhold from any compensation otherwise owed to you at the time of termination
any amounts necessary to satisfy your repayment obligations, other than those
exempt from attachment under federal and state laws. To the extent that the
amount payable to the Company pursuant to this paragraph, after taking into
account the payments withheld pursuant to the prior sentence, exceed $100,000,
the Company will allow you to repay such amount as follows: one half (1/2)
within 30 days of termination and the remainder upon the earlier of (i) 30 days
after receipt of your tax refund from filing amended returns for the year in
which you received the Bonus Make-good Payment and the 2016 Equity Make-good
Payment, and (ii) 9 months after the date of termination. For the avoidance of
doubt, in the event the 2017 Equity Make-good Payment is made, that payment will
not be subject to the repayment obligations described above.


Equity Awards.     Following commencement of your employment with PayPal, in
accordance with PayPal’s publicly disclosed equity grant policies, you will be
granted (a) a stock option to purchase shares of PayPal’s common stock, (b) an
award of restricted stock units (“RSUs”), and (c) a target award of
performance-based restricted stock units (“PBRSUs”), as described in the
following paragraphs, all to be granted under Company’s 2015 Equity Incentive
Award Plan (the “Plan”). The grants will be made on the 15th day of the month
following the month in which you commence employment with the Company. The
grants described below are denominated as a U.S. dollar value. For the stock
option grant, the number of shares of PayPal common stock subject to the option
will be determined by dividing the U.S. dollar value of the award by the Average
PayPal Closing Price (as described in this paragraph), multiplying the resultant
total by three (3), and rounding up to the nearest whole number of shares of
PayPal common stock. For the RSU award, the number of shares to be granted will
be determined by dividing the U.S. dollar value of the award by the Average
PayPal Closing Price (as described in this paragraph) and rounding up to the
nearest whole number of shares of PayPal common stock. For the target PBRSU
award, the number of shares subject to the target award will be determined by
dividing the U.S. dollar value of the award by the Average PayPal Closing Price
(as described in this paragraph) and rounding up to the nearest whole number of
shares of PayPal common stock. The “Average PayPal Closing Price” shall be
calculated based on the average of the closing prices of PayPal common stock in
U.S. dollars as reported on the NASDAQ Global Select Market for the period of 10
consecutive trading days ending on (and including) the last trading day prior to
the date of grant.


In accordance with the methodology above, you will be granted a stock option to
purchase PayPal’s common stock valued at USD $1,000,000, subject to the terms
and conditions of the Plan as well as the terms and conditions of the stock
option agreement (which will be provided to you as soon as practicable after the
grant date and shall be consistent with the publicly disclosed form of option
agreement under the Plan). The exercise price for the stock option will be no
less than the fair market value of PayPal’s common stock, as determined
according to the Plans, on the grant date. Generally, the stock option will vest
and become exercisable (assuming your continued employment with an PayPal
company on each vesting date) over four years as follows: 25% of the shares
subject to the stock option will vest one year after the commencement of your
employment and an additional 1/48th of the total number of shares subject to the
stock option will vest each month thereafter.


You will be granted an award of RSUs valued at USD $1,500,000 to be granted
under the Plans well as the terms and conditions of the RSU agreement (which
will be provided to you as soon as practicable after the grant date and shall be
consistent with the publicly disclosed form of RSU agreement under the Plan).
Generally, the RSUs will vest and become non-forfeitable (assuming your
continued employment with an PayPal company on each vesting date) over four
years at the rate of 25% a year on each anniversary of the date of grant,
subject to applicable taxes and withholdings.


You will be granted a target award of PBRSUs valued at USD $2,500,000 to be
granted under the Plan as well as the terms and conditions of the PBRSU
agreement (which will be provided to you as soon as practicable after the grant
date and shall be consistent with the publicly disclosed form of PBRSU agreement
under the Plan). The PBRSUs will cover performance over the period January 1,
2015 through December 31,




--------------------------------------------------------------------------------




2016. The target award will be applied only to this performance period. The
actual amount of the award will be determined based on Company performance and
will be subject to the terms and conditions of the performance plan approved by
the Compensation Committee. PBRSUs earned based on Company performance for such
two year period will be granted in early 2017 (on or about March 1, 2017) and
will vest and become non-forfeitable (assuming your continued employment with an
PayPal company on the vesting date) as follows: 100% of the shares subject to
the award will vest on the first anniversary of the date of the grant, subject
to necessary withholding for applicable taxes.


In addition, you will be granted a supplemental award of RSUs (the “Supplemental
RSU’s”) valued at USD $4,500,000 to be granted under the Plan as well as the
terms and conditions of the RSU agreement (which will be provided to you as soon
as practicable after the grant date and shall be consistent with the publicly
disclosed form of RSU agreement under the Plan). Generally, the RSUs will vest
and become non-forfeitable (assuming your continued employment with a PayPal
company on each vesting date) over three years at the rate of 33.3% a year on
each anniversary of the date of grant (except as provided below), subject to
applicable taxes and withholdings.


Subject to the terms of the Plan, you will be eligible to receive annual equity
compensation grants under PayPal’s Focal review process at the same time as
grants are made to other senior executives beginning in 2016. Subject to the
foregoing commitment, the aggregate target grant value and form of award will be
determined by PayPal and approved by the Compensation Committee of the Board of
Directors. You will have a target value of $4,000,000 in total annual equity
compensation; however, the Compensation Committee of the Board of Directors
shall retain sole and absolute discretion as to the amount and form of any
equity awards.


Relocation Assistance. You will be entitled to receive a one-time Real Estate
Assistance Payment of $1,000,000 (less deductions and applicable taxes). This
taxable payment will be made within two pay periods of your start date. In the
event that your employment terminates for reason of Cause (as defined below) or
you resign for reasons other than Good Reason and other than due to Disability
(each as defined below) after the payment has been made and prior to the first
anniversary of your start date, the payment is fully refundable to the Company.
If your employment terminates for reason of Cause (as defined below) or you
resign for reasons other than Good Reason and other than due to Disability (each
as defined below) after the first anniversary of your start date, but prior to
the second anniversary of your start date, your repayment obligation for the
Real Estate Assistance Payment will be reduced by 1/24th for every full month of
active employment after the first year. No repayment would be required for
termination after two years of employment with the Company. You authorize the
Company to withhold from any compensation otherwise owed to you at the time of
termination any amounts necessary to satisfy your repayment obligations, other
than those exempt from attachment under federal and state laws. To the extent
that the amount payable to the Company pursuant to this paragraph, after taking
into account the payments withheld pursuant to the prior sentence, exceed
$100,000, the Company will allow you to repay such amount as follows: one half
(1/2) within 30 days of termination and the remainder upon the earlier of (i) 30
days after receipt of your tax refund from filing amended returns for the year
in which you received the Real Estate Assistance Payment, and (ii) 9 months
after the date of termination.


In addition, the Company will provide executive-level relocation assistance as
outlined in the relocation and repayment agreement provided to you with this
Letter agreement, which will also require your signature.


You will be also entitled to the benefits that PayPal customarily makes
available to employees in positions comparable to yours. Please refer to the
benefit plan documents for more details, including eligibility. PayPal reserves
the right, in its sole discretion, to amend, change or cancel the benefits at
any time.


You will be eligible to accrue 20 days of Paid Time Off (“PTO”) per year, in
addition to the Company’s regular holidays.


Your employment with the Company is “at-will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice,
subject to the terms of this Letter agreement. The at-will nature of the
employment relationship can only be changed by written agreement signed by
PayPal’s Chief Executive Officer and you.




--------------------------------------------------------------------------------






Severance Protections.


Although your employment with the Company shall be “at-will” as set forth above,
you may be entitled to severance protection in certain circumstances, as
described below, subject in all instances to you executing and not revoking the
Company’s standard form of release (which shall also contain customary
exceptions for your continued indemnification and coverage under D&O policies,
exclusions for vested benefits under retirement and welfare benefit plans and
equity incentive plans, and reasonable post-employment cooperation covenants
(but for the avoidance of doubt no restrictive covenants or other covenants
imposing limitations on your post-employment activities (the “Release”) within
60 days of your termination of employment, with such amounts or benefits to be
paid and/or provided as of the date the Release becomes irrevocable, provided
that if the 60-day time period following your termination of employment spans
two calendar years, they shall be provided as of the later of the date the
Release becomes irrevocable or the first calendar day of the calendar year
following the year in which your employment terminates.


Termination Outside a Change in Control Period. If, outside a Change in Control
Period (as defined below), your employment as SVP, Chief Financial Officer,
PayPal is terminated by the Company without Cause (as defined below) or if you
voluntarily resign for Good Reason (as defined below), then the Company shall
provide you with (a) the Accrued Benefits (as defined below) and (b) a lump sum
severance payment, payable not later than 30 days after you execute a Release
and any revocation period has expired (which, if such payment date could
straddle two calendar years, must occur in the later calendar year), in an
amount equal to the sum of:


(i) (X) in the event that your employment is terminated on or before the second
anniversary of your start date, two times the sum of (a) your Annual Base Salary
and (b) your Bonus Amount; (Y) in the event that your employment is terminated
following the second anniversary your start date, 1.5 times the sum of (a) your
Annual Base Salary and (b) your Bonus Amount; and


(ii) the Bonus Make-good Payment, 2016 Equity Make-good Payment and the 2017
Equity Make-good Payment, to the extent that they have not yet been paid as of
the date of your termination of employment;


(iii) except with respect to the Supplemental RSU’s, notwithstanding any
election you may have made to defer any portion of any RSUs or PBRSUs, a cash
amount equal to the value of any other PayPal equity awards that are outstanding
and unvested as of the date of your termination of employment which, but for
such termination, otherwise would have become vested pursuant to their
respective vesting schedules within 12 months following the date of such
termination (with such value calculated based on the Valuation Assumptions).
Alternatively, and in the sole discretion of the Compensation Committee of the
Board of Directors, the Company may accelerate the vesting of any such RSU’s or
PBRSU’s that would have become vested pursuant to their respective vesting
schedules within 12 months following the date of such termination; and


(iv) with respect to the Supplemental RSU’s, notwithstanding any election you
may have made to defer any portion of any RSUs or PBRSUs, a cash amount equal to
the value of such Supplemental RSU’s that are outstanding and unvested as of the
date of termination of employment (with such value calculated based on the
Valuation Assumptions). Alternatively, and in the sole discretion of the
Compensation Committee of the Board of Directors, the Company may accelerate the
vesting of any such Supplemental RSU’s.


Termination During a Change in Control Period. If, during a Change in Control
Period, your employment as SVP, Chief Financial Officer is terminated by the
Company without Cause or if you voluntarily resign for Good Reason, then the
Company shall provide you with (a) the Accrued Benefits and (b) a lump sum
severance payment, payable not later than 30 days after you execute the Release
and any revocation period has expired (which, if such payment date could
straddle two calendar years, must occur in the later calendar year), in an
amount equal to the sum of:


(i) two times the sum of (a) your Annual Base Salary and (b) your Bonus Amount;






--------------------------------------------------------------------------------




(ii) the Bonus Make-good Payment, 2016 Equity Make-good Payment and the 2017
Equity Make-good Payment, to the extent that they have not yet been paid as of
the date of your termination of employment; and


(iii) notwithstanding any election you may have made to defer any portion of any
RSUs (including the Supplemental RSUs) or PBRSUs, a cash amount equal to the
value of all then unvested PayPal equity awards that are outstanding and
unvested as of the date of termination of employment (with such value calculated
based on the Valuation Assumptions). Alternatively, and in the sole discretion
of the Compensation Committee of the Board of Directors, the Company may
accelerate the vesting of any such unvested PayPal equity awards.


Special Treatment of Equity Awards on Death/Permanent Disability. In the event
that your employment with PayPal terminates due to your death or Disability (as
defined below), within thirty (30) days after the date of such termination of
employment, you will receive a cash payment equal to the value of any PayPal
equity awards that were outstanding and unvested as of the date of such
termination which, but for such termination, otherwise would have become vested
pursuant to their respective vesting schedules within 24 months following the
date of such termination (with such value calculated based on the Valuation
Assumptions).


Tax and Other Matters.


Section 409A. The Company may withhold from any amounts payable to you such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. It is intended that the payments
and benefits provided under this Letter shall comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and the regulations relating thereto, or an exemption to Section 409A, and this
Letter shall be interpreted accordingly. Any payments or benefits that qualify
for the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. Each payment under this Letter
will be treated as a separate payment for purposes of Section 409A.
Notwithstanding anything to the contrary herein, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Letter providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Letter, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean separation from service. If
you become entitled to a payment of nonqualified deferred compensation as a
result of your termination of employment and at such time you are a “specified
employee” (within the meaning of Section 409A and as determined in accordance
with the methodology established by the Company as in effect on your date of
termination), such payment will be postponed to the extent necessary to satisfy
Section 409A, and any amounts so postponed will be paid in a lump sum on the
first business day that is six months and one day after your separation from
service (or any earlier date of your death). If the compensation and benefits
provided under this Letter would subject you to taxes or penalties under Section
409A, the Company and you will cooperate diligently to amend the terms of this
Letter to avoid such taxes and penalties, to the extent possible under
applicable law.


Change in Control Golden Parachute Excise Taxes. In the event of a Change in
Control, where an accounting firm designated by the Company determines that the
aggregate amount of the payments and benefits that (but for the application of
this paragraph) would be payable to you under this Letter agreement or any other
plan, policy or arrangement of the Company and any of their affiliates, exceeds
the greatest amount of payments and benefits that could be paid or provided to
you without giving rise to any liability for any excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then the more favorable to you will apply
of either to (1) pay the Excise Tax and receive all such payments and benefits
as may be payable to you or (2) only receive the aggregate amount of such
payments and benefits payable or to be provided to you, that would not exceed
the amount that produces the greatest after-tax benefit to you after taking into
account any Excise Tax and all other taxes that would otherwise be payable by
you (such reduced amount of payments and benefits, the “Reduced Benefit
Amount”). In the event you receive the Reduced Benefit Amount, however, the
reduction in such payments or benefits pursuant to the immediately preceding
sentence shall be made in the following order: (1) by reducing severance
payments based on your Annual Base Salary and Bonus Amount, if any is then
payable, and then (2) by reducing amounts in respect of any equity-based awards
(first in the form of cash payments, if any are due hereunder, then in respect
of any vesting of any




--------------------------------------------------------------------------------




such awards hereunder, and only thereafter in respect of any vesting of any such
awards under any other plan or arrangement).


Definitions.
 
“Accrued Benefits” means (a) prompt payment of any accrued but unpaid annual
base salary and accrued and unused PTO through the last day of employment, (b)
prompt payment of any unreimbursed expenses incurred through the last day of
employment subject to your prompt delivery of all required documentation of such
expenses pursuant to applicable employer policies, (c) all other vested
payments, benefits or fringe benefits to which you are entitled under the terms
of any applicable compensation arrangement or benefit, equity or fringe benefit
plan or program or grant (excluding any other severance plan, policy or program)
or this Letter in accordance with the terms of such plan, program or grant,
including any unpaid bonus for any prior fiscal year when it otherwise would
have been paid, and (d) any EIP bonus earned for a prior fiscal year and not yet
paid and a prorated portion of the EIP bonus, if any, that you otherwise would
have earned and been paid in respect of the fiscal year in which your employment
terminates based on the actual performance of the company for the full year,
with such prorated portion calculated based on the period of time during such
fiscal year that you were employed, relative to the full fiscal year and only
based on the company performance element of the bonus (such prior year and
prorated EIP bonus amounts, if any, the “Prorated Bonus”). You will receive your
Prorated Bonus on the date that all other participants in the EIP receive their
EIP bonuses in respect of such fiscal year.


“Annual Base Salary” will mean an amount equal to $650,000 (or such greater
amount as in effect immediately prior to your termination date).


“Bonus Amount” will mean an amount equal to 100% of your Annual Base Salary (or
such greater amount as may be established as your target bonus payment
immediately prior to your termination date).


“Cause” shall mean (a) your failure to attempt in good faith to substantially
perform your assigned duties, other than failure resulting from your death or
incapacity due to physical or mental illness or impairment, which is not
remedied within 30 days after receipt of written notice from the Company
specifying such failure; (b) your indictment for, conviction of or plea of nolo
contendere to any felony (or any other crime involving fraud, dishonesty or
moral turpitude); or (c) your commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company, except good faith expense account disputes.


“Change in Control” shall mean, for purposes of this Letter, a “Change in
Control” as such term is defined in the Plan.


“Change in Control Period” means the period that begins 90 days prior to, and
ends 24 months following, a “Change in Control.”


“Disability” has the meaning defined in PayPal’s long -term disability plan.


“Good Reason” means, without your written consent, any of the following events,
whereafter you resign your employment within the periods provided below:


(i) a material reduction in your annual base salary; (ii) a material reduction
in your annual target bonus opportunity; (iii) a material reduction in your
authority, duties or responsibilities as SVP, Chief Financial Officer (which
would include your failure to report to the CEO of a publicly traded company);
(iv) following a Change in Control, a requirement by the Company that you
relocate your primary office to a location that is more than 35 miles from the
location of your primary office immediately prior to the Change in Control; or
(v) any other material breach by the Company of this Letter. You will be deemed
to have given consent to the condition(s) described in any of clauses (i)
through (v) of this paragraph if you do not provide written notice to the
Company of such Good Reason event(s) within 60 days from the first occurrence of
such Good Reason event(s), following which the Company shall have 30 days to
cure such event, and to the extent the Company has not cured such Good Reason
event(s) during the 30-day cure period, you must terminate your employment for
Good Reason no later than 60 days following the occurrence of such Good Reason
event(s) by providing the Company 30 days’ prior written notice of termination,
which may run concurrently with the Company’s cure period.




--------------------------------------------------------------------------------






“Valuation Assumptions” means, collectively, the following assumptions: (x) each
share of PayPal common stock underlying an award has a value equal to the
average of the closing prices of PayPal common stock as reported on the NASDAQ
Global Select Market for the period of 10 consecutive trading days ending on
(and including) the last trading day prior to the date of your termination of
employment, (y) if the date of your termination of employment occurs during the
performance period with respect to an award of PBRSUs whose target value has
been established prior to the date of your termination of employment, but whose
number of shares of PayPal common stock that would be subject to such award
based on achievement of applicable performance targets has not yet been granted,
then any such award shall be deemed to have been earned and granted assuming
achievement of target performance in respect of the applicable performance
period immediately prior to such date of termination and (z) any Options that
you hold that are outstanding immediately prior to the date of your termination
of employment will be valued based on their spread (i.e., the positive
difference, if any, of the value of each share of PayPal common stock underlying
the Option, as determined pursuant to clause (x) above, less the per share
exercise price of such Option).


General:


You will be indemnified and held harmless for all acts and omissions to act
occurring during your employment to the fullest extent permitted under PayPal’s
charter, by-laws and applicable law, and shall be covered as an insured under
any contract of directors and officers liability insurance that covers members
of the Board of Directors, which indemnification and insurance coverage will
survive a termination of your employment for any reason and remain in effect for
so long as you are subject to liability for any such acts or omissions.


In the event of any inconsistency between this Letter agreement and any other
plan, program, practice or agreement in which you are a participant or a party,
whether applicable on the date of this Letter agreement or at any time
thereafter, this Letter agreement will control unless, with your prior written
consent, such other plan, program, practice or agreement specifically refers to
this Letter agreement as not so controlling.


All employees are subject to PayPal’s Insider Trading Agreement, which outlines
the procedures and guidelines governing securities trades by company personnel.
You will be provided with a copy of PayPal’s Insider Trading Agreement. Please
review the Agreement carefully, execute the certification and submit it to
PayPal’s human resources department.


Under federal immigration laws, the Company is required to verify each new
employee’s identity and legal authority to work in the United States.
Accordingly, please be prepared to furnish appropriate documents satisfying
those requirements; this offer of employment is conditioned on submission of
satisfactory documentation. Enclosed is a list of the required documents.


All of us at PayPal are very excited about you joining our team and look forward
to a beneficial and fruitful relationship. However, should any dispute arise
with respect to your employment or the termination of that employment, we both
agree that such dispute shall be conclusively resolved by final, binding and
confidential arbitration rather than by a jury court or administrative agency.
The Company will bear those expenses unique to arbitration. Please review the
enclosed Mutual Arbitration Agreement carefully.


As a condition of your employment, you must complete both the Mutual Arbitration
Agreement and the enclosed Employee Proprietary Information and Inventions
Agreement prior to commencing employment. These agreements address important
obligations to the Company, both during and after your employment; therefore,
please read both agreements carefully before signing them and submitting them to
PayPal’s human resources department. If you should have any questions about
either agreement, please contact me.


This offer letter, the Mutual Arbitration Agreement, the Employee Proprietary
Information and Inventions Agreement as well as all other enclosed required
documents, contain the entire agreement with respect to your employment. Should
you have any questions with regard to any of the items indicated above, please
call me. Kindly indicate your consent to this offer letter by signing copies of
this letter and returning it to me. All other documents requiring your signature
must be submitted prior to your start date, including but not limited to the
Mutual Arbitration Agreement, the Employee Proprietary Information and
Inventions Agreement, and the Insider Trading Agreement certification.




--------------------------------------------------------------------------------






This offer is contingent upon the results of your background verification and
reference checks. We are materially complete with the background verification
and can confirm that no information has been discovered that would prevent us
from moving forward. Upon your signature below, this will become our binding
agreement with respect to your employment and its terms merging and superseding
in their entirety all other or prior offers, agreements and communications,
whether written or oral, by you and the Company as to the specific subjects of
this letter.


The offer set forth in this Letter agreement is irrevocable and open for your
acceptance until 6:00 PM PDT on July 31, 2015. We are excited at the prospect of
you joining our team. We look forward to having you on board!


Very truly yours,


/s/ Tom Ezrin
Tom Ezrin
Vice President, Compensation & Benefits
PayPal Holdings, Inc.




ACCEPTED:


/s/ John D. Rainey      July 29, 2015
John D. Rainey            Date










